Name: 2006/538/EC,Euratom: Council andÃ Commission Decision of 24Ã JanuaryÃ 2006 on the conclusion of the Protocol to the Partnership andÃ Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part (PCA), on accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the PCA and on adjustments to the PCA
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe
 Date Published: 2006-08-16

 16.8.2006 EN Official Journal of the European Union L 224/21 COUNCIL AND COMMISSION DECISION of 24 January 2006 on the conclusion of the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part (PCA), on accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the PCA and on adjustments to the PCA (2006/538/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION AND THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 44(2), the last sentence of Article 47(2), and Articles 55, 57(2), 71, 80(2), 93, 94, 133 and 181a, in conjunction with the second sentence of Article 300(2) and the first subparagraph of Article 300(3), thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the 2003 Treaty of Accession, and in particular Article 2(3) thereof, Having regard to the 2003 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the Council's approval pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Whereas: (1) The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part (PCA), on accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the PCA and on adjustments to the PCA, was signed on behalf of the European Community and the Member States on 29 April 2004 in accordance with Council Decision 2006/537/EC (2). (2) Pending its entry into force, the Protocol has been applied on a provisional basis from the date of accession. (3) The Protocol should be approved, HAVE DECIDED AS FOLLOWS: Article 1 The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part (PCA), on accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the PCA and on adjustments to the PCA is hereby approved on behalf of the European Community, the European Atomic Energy Community and the Member States. The text of the Protocol is attached to this Decision (3). Article 2 The President of the Council shall, on behalf of the European Community and its Member States, give the notification provided for in Article 4 of the Protocol. The President of the Commission shall simultaneously give such notification on behalf of the European Atomic Energy Community. Done at Brussels, 24 January 2006. For the Council The President K.-H. GRASSER For the Commission The President J. M. BARROSO (1) OJ C 174 E, 14.7.2005, p. 45. (2) See page 15 of this Official Journal. (3) See page 16 of this Official Journal.